DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The term “This application claims priority under 35 U.S.C. §119 of Japanese Application No. JP 2019-060563 filed on March 27, 2019, the disclosure of which is incorporated by reference.” should be recited after the Title, so as to update the status.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Taiwanese Pub. No. TW M445720 U; hereinafter referred to the translation) in view of Lee et al (US Pub. No. 2017/0108960 A1).
Regarding claim 1, Fig. 1 of Chen et al broadly discloses the display device with touch screen function (i.e. the display module 10) comprising: a display panel (102); a touch panel (12); a holding unit (i.e. the frame 101) configured to hold the display panel (102) and the touch panel (12) such that the display panel (102) and the touch panel (12) face each other through an air gap (i.e. the air gap 20); and an anti-reflection film (13, 14) formed on at least one of a surface of the display panel (102) and a surface of the touch panel (12) that face each other.  It is noted that the teaching of Chen et al does not specifically disclose that the curved touch panel as required.  However, Fig. 1 of Lee et al broadly discloses that the curved touch panel 400.  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the panel of Chen et al with the feature of a curved touch display as taught by Lee et al as both Chen et al and Lee et al are directed to the display device, so as to improve the degree of freedom in design while enhancing reliability.
Regarding claim 3, Fig. 1 of Chen et al broadly discloses that the holding unit (101) accommodates the display panel (102) and is attached to an outer peripheral edge of an inner surface of the touch panel (12) while having a shape corresponding to a shape of the inner surface of the touch panel (12).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (Taiwanese Pub. No. TW M445720 U; hereinafter referred to the translation) in view of Lee et al (US Pub. No. 2017/0108960 A1) and further in view of Yashiro et al (US Pub. No. 2015/0185907 A1).
Regarding claims 4 and 6, it is noted that the teachings of Chen et al and Lee et al do not specifically disclose that the moth-eye film as required.  However, the teaching of Yashiro et al broadly discloses that the anti-reflection film is a moth-eye film (i.e. the non-reflective film having a moth-eye structure, see [0089]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the panel of Chen et al and Lee et al with the feature of the moth-eye film as taught by Yashiro et al as both Chen et al, Lee et al and Yashiro et al are directed to the display device, so as to provide a non-reflection film which has curved protrusions on its surface and a refractive index 10which consecutively changes in a direction of a thickness of the film.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franklin et al (US Pub. No. 2013/0083496 A1) teaches the flexible electronic device.
Kim (US Pub. No. 2013/0222284 A1) discloses the terminal having touch-input display and manufacturing method therefor.
Hinata (US Pat. No. 9,007,309 B2) teaches the input device, and electro-optical device.
Hiroki et al (US Pub. No. 2017/0177025 A1) discloses the electronic device.
Shyu et al (US Pub. No. 2017/0294495 A1) teaches the electronic devices with displays.
Wilson et al (US Pub. No. 2019/0050025 A1) discloses the touch screen protector.
Hu et al (US Pub. No. 2019/0363286 A1) teaches the flexible display module and method for preparing the flexible display module.
Nakamura et al (US Pub. No. 2020/0052231 A1) discloses the display device and manufacturing method thereof.
Shin et al (US Pub. No. 2020/0192431 A1) teaches the flexible display module and electronic device comprising the same.
Lee et al (US Pub. No. 2020/0196452 A1) discloses the flexible printed circuit board and flexible display module and electronic device comprising the same.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626